Exhibit 10.22

 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT dated December 15, 2016.

 

BETWEEN:

 

NOVAGOLD RESOURCES INC.

 

(“Novagold”)

 

AND:

 

NOVAGOLD USA, INC.

 

(“Novagold USA”)

 

AND:

 

DAVID DEISLEY

 

(the “Executive”)

 

 

WHEREAS:

 

A.Novagold and the Executive entered into a written contract of employment dated
September 4, 2012 (the “Canadian Agreement”).

 

B.Novagold USA and the Executive entered into a written contract of employment
also dated September 4, 2012 (the “US Agreement”).

 

C.Novagold, Novagold USA and the Executive have mutually agreed to amend certain
terms of the Canadian Agreement and the US Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties agree as
follows:

 

1.                            Effective January 1, 2017 the Executive shall
dedicate 75% of his working time to providing services to Novagold and Novagold
USA.

 

2.                            The Executive shall provide Novagold and Novagold
USA with a rolling 4 week schedule indicating 15 of each 20 work days he will
provide services to Novagold and Novagold USA. It is understood that this
schedule may be subject to change based on the business needs of Novagold and
Novagold USA. It is also understood that the Executive will address time
sensitive matters on days where he may not be scheduled to provide services to
Novagold and Novagold USA.

 

3.                            During the terms of this Amendment Agreement, the
Executive shall be paid 75% of his annual salary as set out in the Canadian
Agreement and US Agreement, as adjusted from time to time. It is also understood
the Executive’s entitlement to any payment under the Annual Incentive Program
will be adjusted to reflect his reduced scope of work.

 

 

-2- 



4.                            Any party may terminate this Amendment by
providing 30 days written notice to the other parties. Upon the termination of
this Amendment Agreement the Executive shall return to full time work and full
time remuneration.

 

5.                            Novagold and Novagold USA acknowledge that the
Executive may provide services to other companies or organizations during the
25% of his working time he will not be providing services to Novagold or
Novagold USA. However, the Executive acknowledges that his obligations not to
engage in any activities that would be in conflict of interest with his duties
to Novagold or Novagold USA, as set out in Novagold USA’s Employee Guide 2016,
remain in full force and effect.

 

6.                            During the term of this Amendment Agreement, in
the event that the Executive’s employment is terminated pursuant to either
Section 6 or 7 of the Canadian Agreement and/or US Agreement then the annual
salary in effect at that time shall be used to determine the Executive’s
entitlements under both the Canadian Agreement and the US Agreement.

 

7.                            All terms and conditions in the Canadian Agreement
and US Agreement that are not amended by operation of this Amendment Agreement
shall remain in full force and effect.

 

8.                            This Amendment Agreement (including the recitals
hereto) shall be read together with the Canadian Agreement and the US Agreement
together shall be construed together and constitute one instrument.

 

NOVAGOLD RESOURCES INC.

 

 

Per:   /s/ Greg A. Lang       Authorized Signatory  



 

 

NOVAGOLD USA, INC.

 

 

Per:   /s/ Greg A. Lang       Authorized Signatory  

 

 



SIGNED, SEALED AND DELIVERED in )     the presence of: )       )     /s/ Tricia
F. Pannier )   /s/ David Deisley Witness )   DAVID DEISLEY Tricia F. Pannier )  
  Name )     201 South Main, Suite 400 )     Address )     Salt Lake City, UT
84111 )     Director, HR, Corporate & Regulatory Compliance )     Occupation )  
 

 